Title: From Thomas Jefferson to James Brown, 29 July 1792
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Monticello July 29. 1792.

Your favor of the 8th. has been to Philadelphia, and followed me to this place. I will shortly give my conjectures in answer to the queries it contains. With respect to the effect which the war in Europe may have on the price of American stocks, I presume it must lower them by finding other employment for the money which might otherwise come here in competition for the purchase of them.—Our produce must certainly be raised in price by the war. Indeed I know nothing else which could have produced the price and demand for wheat now existing. Otherwise the price must have been low. Tobacco will be less benefited but still I presume it will bear somewhat a better price. But the diminution of the culture will influence it more I should suppose.—On the hypothesis that England remains neutral as I think she will, the carrying trade will feel little effect from the war, as no maritime powers will be contending on that element. Ours will be more affected if the present French ministry make good their late promise to Mr. Short to repeal the laws of the former national assembly which had struck so deeply at our navigation. I hope this will be done.
After a two years trial of the Philadelphia market with my tobacco I am now disposed to try that of London, and think to send my growing crop to Mr. Donald. It is of the same plantations in Bedford, and of the same manager with ready money. Of any ready money which may be recieved I have desired Colo. Lewis to pay £70. in the first place for another purpose, and your balance out of the rest, if so much should be recieved. Nothing further than this is in my immediate power.
I am sorry to see from a letter of yours to Colo. Lewis that you are about to leave us in the spring. There is no person with whom I would have been so glad to have wound up this business, as with yourself. I must beg the favor of you, before your departure, to furnish me with a settlement, under your own hand, of the paiments you have received, as well as a declaration of the original current money debt, according to the legal exchange existing at the time of the contract, so that no disagreeable difference may take place with the person to whom you  leave this settlement. I am with great esteem, Sir, Your most obedt. humble servt

Th: Jefferson

